                          United States District Court
                        Western District of North Carolina
                               Asheville Division

            Doris Shetley             )              JUDGMENT IN CASE
           Dennis Shetley,            )
                                      )
              Plaintiffs,             )             1:19-cv-00279-MR-WCM
                                      )
                 vs.                  )
                                      )
         Johnson & Johnson            )
            Ethicon, Inc.,            )
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s April 17, 2020 Order.

                                               April 17, 2020




      Case 1:19-cv-00279-MR-WCM Document 23 Filed 04/17/20 Page 1 of 1
